MEMORANDUM *
Tien Sin Jiang (“Jiang”) appeals the district court’s denial of his 28 U.S.C. § 2255 petition. We affirm because Jiang’s petition is untimely. See 28 U.S.C. § 2255. Jiang’s petition is not saved by the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because Booker is not retroactive. See United States v. Cruz, 423 F.3d 1119, 1121 (9th Cir.2005). There is no authority for Jiang’s argument that there is a distinct Fifth Amendment holding in Booker that is substantive and, therefore, retroactive.
We are without jurisdiction to reach the uncertified issues briefed by Jiang because they are all untimely. See 28 U.S.C. § 2255. Likewise, Jiang fails to present “extraordinary circumstances” that would justify recalling this court’s previous mandate. See Calderon v. Thompson, 523 U.S. 538, 550, 118 S.Ct. 1489, 140 L.Ed.2d 728 (1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.